Citation Nr: 1142989	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-36 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for lumbosacral strain with degenerative disease with L4-L5 disc protrusion and radiculopathy, prior to June 9, 2010.

2.  Entitlement to a disability rating in excess of 20 percent for lumbosacral strain with degenerative disease with L4-L5 disc protrusion and radiculopathy, from June 9, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran served on active duty from September 2002 to September 2006 and from November 2007 to December 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, PA.

In a September 2010 rating decision, the RO granted a higher disability rating of 20 percent for the Veteran's disability, effective June 9, 2010.  As higher evaluations for this disability are possible, both before and after the increase, the issues as stated above remain before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In May 2011, the Veteran failed to report for his scheduled Board hearing, without cancelling the hearing or requesting to be rescheduled.  As such, the Board finds that all due process has been met with regard to the Veteran's hearing request.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims.

The Veteran served on a second period of active duty from November 2007 to December 2008, which is during the appeal period that pertains to these claims.  The evidence dated following this period of service suggests that the Veteran's back disability worsened when compared to evidence dated prior to November 2007.  Specifically, prior to November 2007, x-rays of the Veteran's lumbar spine were normal, and he was diagnosed as having a lumbosacral strain.  Following his second period of active duty, the Veteran complained of pain that radiated to his lower extremities, and an MRI revealed disc degeneration.  As such, his service treatment records for this second period of service may be pertinent to his claims.  These records have not yet been requested or obtained.

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to request and obtain all service treatment records from the Veteran's second period of active duty, which was from November 2007 to December 2008.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response, before the claims are returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

